Citation Nr: 0826464	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  06-15 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
January 1969.  He is the recipient of the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Indianapolis, Indiana.  

In its September 2006 Remand, the Board referred the issues 
of entitlement to service connection for hearing loss, a left 
leg condition as secondary to a service-connected right knee, 
and a right foot drop secondary to a service-connected right 
knee to the RO for consideration.  There is no indication 
that any action was taken with respect to these issues; thus, 
they are once again REFERRED to the RO for consideration.  
Additionally, the Board finds that an April 2006 statement by 
the veteran can be interpreted as a claim for total 
disability due to individual unemployability (TDIU).  As 
such, this issue is also REFERRED to the RO for 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board remanded this appeal in September 2006 for the 
purpose of obtaining outstanding treatment records from the 
Louisville VA Medical Center (MC) for the period from March 
2007 through the present.  Such development was accomplished; 
however, it is not clear that the agency of original 
jurisdiction (AOJ) reviewed these records prior to re-
certifying the veteran's appeal to the Board.  In this 
regard, the "reasons and bases" section of the January 2008 
supplemental statement of the case discusses whether the 
veteran is entitled to service connection for an acquired 
psychiatric disorder.  

According to VA regulations, the AOJ will issue a 
supplemental statement of the case if, pursuant to a remand 
by the Board, it develops the evidence, unless the only 
purpose of the remand is to assemble records previously 
considered by the AOJ and properly discussed in a prior 
(supplemental) statement of the case, or the Board specifies 
in the remand that a supplemental statement of the case is 
not required.  38 C.F.R. § 19.31(c) (2007).  A supplemental 
statement of the case should inform the appellant of any 
material changes in, or additions to, the information 
included in the statement of the case or prior supplemental 
statements of the case, including a determination of the AOJ 
and the reasons for such determination.  Id.; see also 
38 C.F.R. § 19.29 (2007).

In the present case, new evidence not previously considered 
by the AOJ was obtained following the Board's September 2006 
remand, and the Board expressly directed the AOJ to review 
the expanded record and furnish an appropriate supplemental 
statement of the case if the benefit sought on appeal was not 
granted.  Moreover, the veteran's accredited representative, 
in its July 2008 post-remand brief, indicated that it was not 
willing to waive initial review by the AOJ; rather, the 
representative specifically requested a remand to allow the 
AOJ to consider the newly obtained VA treatment records.  

Under these circumstances, the Board therefore finds that a 
remand is necessary to allow the AOJ to readjudicate this 
appeal and, if denied, issue an appropriate supplemental 
statement of the case that properly discusses the reasons and 
bases for the AOJ's continued denial.  

Accordingly, the case is REMANDED for the following action:

Review the record, including any evidence 
and argument received since the December 
2006 supplemental statement of the case, 
and determine if the veteran has submitted 
evidence sufficient to warrant entitlement 
to the benefit sought.  Unless the benefit 
sought on appeal is granted, the veteran 
and his representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond which properly 
discusses the reasons and bases for the 
AOJ's continued denial of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




